— Appeal from a judgment, entered February 25, 1975, upon a decision of the Court of Claims. Claimants were the owners of a rectangularly shaped corner parcel of land with approximately 347 feet frontage on a State highway and 198 feet along a town road, containing some 1.65 acres. The parcel was improved with a house trailer on a foundation with footings, a two-car garage and certain other land improvements appurtenant to the trailer. The trailer was occupied by claimants’ family pending construction of a permanent home on the parcel. The State appropriated a permanent easement containing 0.169 acre, which angled diagonally across the front of claimants’ property, with a width of 31.11 feet along the town road and 97.25 feet along the State highway. A 24-inch culvert was laid in the easement, and the area was then covered over and seeded. The taking went through the area in which claimants had planned to locate their permanent residence. The court found that the highest and best use of the property both before and after the appropriation was for residential purposes. It further found that the permanent residence should be located where the trailer stood and rejected all of the proposed alternative locations suggested by the State’s appraiser. The court made an award *1044of $3,100, $500 for direct damages and $2,600 for consequential damages to the remainder of the land. The sole issue on this appeal is the validity of the $2,600 portion of the award. Based on the peculiar and unique facts presented on this record we are unable to say that the court’s award is improper. Consequently, it should be affirmed. Judgment affirmed, with costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.